Citation Nr: 9922077	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
inner thigh.
 
2.  Entitlement to service connection for a right leg 
condition, other than a scar of the right inner thigh.
 
3.  Entitlement to service connection for lentigo, 
neurodermatitis and acneform lesions, claimed as a skin 
condition, as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  From May 1970 to January 1971, he served in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
right leg condition and service connection for a skin 
condition were denied.  The veteran appeals these decisions.


FINDINGS OF FACT

1.  With respect to the veteran's claim for service 
connection of a right inner thigh scar, all evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.

2.  As a result of an inservice truck accident, the veteran 
sustained a scar to his right inner thigh.

3.  The veteran currently complains of pain and cramping in 
his right hamstring.

4.  Service medical records show no complaints, treatment, or 
diagnosis of any right hamstring disability while on active 
duty; nor has any health care provider linked any current 
right hamstring disability to active duty.

5.  The veteran is currently diagnosed with a possible spur 
on the posterior aspect of his right talus.  

6.  The veteran sustained a right ankle sprain while on 
active duty.

7.  There is no evidence of a nexus, or link, between the 
veteran's current right ankle disability and his inservice 
right ankle sprain.

8.  The veteran served in Vietnam from May 1970 to January 
1971 and, as a result of this service, is presumed to have 
been exposed to herbicide agents while on active duty.  

9.  The veteran has a current diagnosis of various skin 
conditions including lentigo, neurodermatitis, and acneform 
lesions.


CONCLUSIONS OF LAW

1. A scar of the right inner thigh is due to, or resulted 
from, an inservice injury. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  A claim for service connection for a right leg 
disability, other than a scar of the right inner thigh, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303, 3.304 (1998).  

3. A claim for service connection for a skin condition, 
manifested by lentigo, neurodermatitis and acneform lesions, 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305, 3.307, 3.309, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each of veteran's claims is whether he has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995). 

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

I.  Service Connection for a Scar of the Right Inner Thigh, 
Claimed as a Right Leg Condition

Initially, the Board finds that the veteran's claim for 
service connection for a scar of the right inner thigh is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that his right inner thigh scar resulted 
from an inservice truck accident.  After a review of the 
record, the Board finds that the evidence supports the 
veteran's contentions, and that service connection for a 
right inner thigh scar is warranted.  

The veteran's physical examination upon entry to active duty 
is negative for any right inner thigh scar.  The evidence 
shows that the veteran was involved in an August 1970 truck 
accident.  The Board notes that service connection for 
residuals of fracture of the pelvis and superior and inferior 
rami as a result of an inservice truck accident has 
previously been granted by the RO.  In addition to inservice 
treatment for a pelvic fracture, service medical records show 
that he received multiple abrasions and contusions of his 
right cheek, abdomen and both legs due to this accident.  

A VA examination of January 1971, approximately two months 
after separation from service, indicates an 11cm by 7 cm scar 
of the right inner thigh above the knee as well as scars on 
the right cheek and left calf.  The Board notes that the 
veteran has not filed a claim for service connection of his 
right cheek scar and left calf scar.  

At a June 1999 hearing before the undersigned Board Member 
held at the RO, the veteran stated that he experiences 
occasional tenderness with his right inner thigh scar.  He 
also claimed that the scar tingles at times and that it feels 
numb.  

The evidence shows that the veteran's right inner thigh scar 
is proximately due to or an inservice injury.  Accordingly, 
the Board finds that service connection is warranted for a 
right inner thigh scar.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Service Connection for a Right Leg Disability, 
Other than a Scar of the Right Inner Thigh

With regard to the veteran's claim for service connection for 
a right leg disability other than a scar of the right inner 
thigh, the determinative issues presented are (1) whether the 
veteran had a right leg disability or injury during service; 
(2) whether he currently has a right leg disability; and if 
so, (3) whether his current right leg disability is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The most recent VA joint and bones examination reports of 
December 1997 indicate that the veteran complained of chronic 
cramping in the right hamstring muscle area.  He also 
complained of difficulty in squatting and arising from a 
squatting position without using his hands and difficulty in 
walking more than two miles or jogging more than 300 to 400 
yards.  However, a review of the veteran's service medical 
records shows no complaints of pain or cramping of the right 
hamstring.  Similarly, no health care professional has 
sufficiently linked his current disability to service.  The 
Board notes that in the December 1997 bone examination, the 
examining physician stated that these complaints "may 
possibly be related" to the veteran's inservice truck 
accident.  However, The United States Court of Appeals for 
Veteran's Claims, formerly the United States Court of 
Veterans Appeals, (Court) has held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, the Court 
has held that a doctor's opinion expressed in terms of "may 
or may not" was insufficient to establish a well-grounded 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board finds that the statement by the VA 
physician that the veteran's hamstring cramps and pain 
"may" be the result of his inservice accident is 
insufficient to establish a well-grounded claim.

The veteran also complains of right ankle pain.  In addition 
to the inservice truck accident, service medical records 
indicate that he twisted his right ankle in January 1969 at 
which time he placed on light duty for 3 days.  He returned 
several days later for follow up treatment where, while 
tenderness was noted, the attending physician stated that the 
sprain was healing.  The Board notes that he was also seen 
for an injured ankle in September 1969; however, the 
outpatient treatment record for that date does not specify 
which ankle was injured.  There is nothing in the service 
medical records to indicate that this inservice ankle sprain 
represented a chronic disability.  Other than his initial 
visit in January 1969 and the injury to an unspecified ankle 
in September 1969, the evidence does not show any follow up 
treatment or subsequent complaints of right ankle pain.  

During a VA joint examination in December 1997, the veteran 
complained of pain in the right ankle; however, physical 
examination revealed no tenderness, no deformity and no 
edema.  The right ankle showed dorsiflexion of 10 degrees and 
plantar flexion of 45 degrees.  He was similarly able to 
evert and invert the right foot without difficulty.  After a 
review of x-ray evidence, the examiner diagnosed a possible 
spur from the posterior aspect of the talus.  A review of the 
veteran's service medical records shows no treatment, 
complaints, or diagnosis of bone spurs during service. 

While there is evidence of a current right ankle disability 
and an inservice injury, the evidence does not show that the 
current disability is related to his inservice injury.  In 
other words, there is no nexus between his currently 
disability and his inservice right ankle injury.  The service 
medical records do not indicate that his inservice right 
ankle sprain was of a chronic nature.  Outpatient treatment 
records in January 1969 indicate that his ankle sprain was 
healing.  Additionally, a VA examination report of January 
1992, approximately two months after separation from active 
duty, is negative for any ankle disability.  Accordingly, as 
there is no nexus between the veteran's inservice injuries 
and his current disability, the Board finds that he has not 
submitted a well grounded claim for service connection of a 
right leg disability, other than a scar of the right inner 
thigh.

The veteran also claims that his right leg disabilities are 
secondary to his service connected disability of residuals of 
a fracture of the pelvis and superior and inferior rami.  
However, the evidence does not show that his current 
hamstring cramps or right ankle spur are proximately due to 
or the result of his service connected residuals of a pelvic 
fracture. No medical professional has offered an opinion that 
his current ankle spur is related to his inservice injury.  
The Board notes that the veteran is competent to report his 
symptoms, both current and past; however, without the 
necessary training in rendering clinical opinions, the Board 
must place no probative value on this opinion as to the 
etiology of his current ankle disability.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Accordingly, based on the discussion above, the Board finds 
that the criteria for presenting a well grounded claim for 
service connection for a right leg condition, other than a 
right inner thigh scar, either on a direct basis or as 
secondary to residuals of a fracture of the pelvis and 
superior and inferior rami, has not been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(1998).

III.  Service Connection for a Skin Condition

Service connection may be established, on a presumptive 
basis, for certain chronic diseases associated with exposure 
to herbicide agents.  The Board notes that the veteran served 
on active duty in Southeast Asia during the Vietnam Conflict 
from February 1970 to January 1971.  A veteran serving in 
Vietnam at any time during the period from January 9, 1962, 
to May 7, 1975, is presumed to have been exposed during 
service to a herbicide agent unless there is affirmative 
evidence establishing that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307 (a) (6) (iii) 
(1998).  Therefore, in the present case, the veteran is 
presumed to have been exposed to a herbicide agent during 
service.  There is no evidence in the veteran's claim folder 
that indicates that he was not exposed to herbicides. 
Therefore, as a matter of law, he is deemed to have been 
exposed to herbicidal agents.  

The regulations establish a presumptive service connection 
for particular diseases if the veteran was exposed to a 
herbicide agent.  38 C.F.R. § 3.309 (e) (1998).  The diseases 
that are afforded presumption are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
Additionally, chloracne, or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year of separation from 
active duty.  38 C.F.R. § 3.307 (a) (ii)(1998). 

In the instant case, the veteran is currently diagnosed with 
various skin disabilities including lentigo, neurodermatitis, 
and acneform lesions.  The Board notes that acneform disease 
is the only disease which he currently has that is covered 
under 38 C.F.R. § 3.309(e).  

A review of the evidence does not show that his acneform 
disease was manifested to a 10 percent degree, or greater, 
within one year of separation from active duty.  On the 
contrary, a VA examination of January 1972 was negative for 
any skin disabilities.  Similarly, post-service treatment 
records do not mention any complaints, treatment, or 
diagnosis of any skin condition until his current skin 
conditions were diagnosed at his VA examination in December 
1997.  Accordingly, the Board finds that presumptive service 
connection based on exposure to herbicide agents is not 
warranted.  

Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  With regard to the veteran's claim for service 
connection for a skin condition, the determinative issues 
presented are (1) whether the veteran had a skin condition 
during service; (2) whether he currently has a skin 
condition; and if so, (3) whether his current disability is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The evidence does not show that the veteran's current 
lentigo, neurodermatitis, or acneform lesions were either 
incurred in, or aggravated by service.  His service medical 
records do not show any complaints, treatment, or diagnosis 
of any skin conditions during active service. 

The Board notes that service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
the evidence does not show that any health care provider has 
linked current skin disabilities to service, nor is there 
other evidence to link his current skin disabilities to 
service.

Service connection may also be established if the evidence 
indicates that a pre-service disability worsened in service 
through aggravation.  In the present case, the evidence does 
not show that any of his skin disabilities pre-existed 
service and were aggravated by service.  His entrance 
physical examination is negative for any skin condition.  
Therefore, service connection through aggravation is not 
warranted.

The Board notes the veteran's contentions that he developed 
various conditions after returning from Vietnam and that his 
current disabilities are related to herbicidal exposure.   
However, the Board notes that, while entirely competent to 
report his symptoms both current and past, he has presented 
no clinical evidence or medical opinion that would establish 
a link between his current skin disabilities and his service.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of his current skin 
disabilities to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on the discussion above, the Board finds 
that the criteria for presenting a well-grounded claim for 
service connection for a skin disability manifested by 
lentigo, neurodermatitis, or acneform lesions have not been 
met. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1998).


ORDER

Service connection for a right inner thigh scar is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  Service connection for a right leg 
disability, other than a right inner thigh scar, is denied.  
Service connection for a skin disability, manifested by 
lentigo, neurodermatitis, or acneform lesions, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

